Title: To George Washington from John Armstrong, 29 December 1790
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 29th December 1790

The design of my Subject being in some sense premature, you may possibly consider it as the effect of doatage, but however that may be, I cannot with ease longer deny myself the pleasure of addressing a few lines more to your Excellency—by which I only mean to convey my private wishes & give this farther testimony, that nothing on your part, nor age & growing infirmities upon mine, hath yet allowed me to forget you.
A few years ago I had the honor of writing you some what of the sense of the Publick in calling you to the important Station you now fill; and knowing the preference you gave to retirement,

it became necessary at least to alleviate these objections in order to engage your attention to the publick voice. for that purpose I well remember throwing out something of this sort “that if you found the business disagreeable you might decline it in a few years & retire.” This Opinion Sir, more especially in a Station like yours, and where the dictates of the divine providence have been so remarkably conspicuous, is what I now very much question & wish to retract, provided only that a tolerable degree of health & soundness of mind is afforded. You will permit me to add a few reasons—The bounds of our habitations & the several Servises we are to perform being all the result of divine appointment, there must be as much danger in quiting an Office useful to mankind, into which we have been rationally introduced, as in assuming One, wherein we must fail & for which we are not competent—we were not made for our Selves nor must we carve for our own gratification—the voice of Scripture & reason too, is that every man follow his calling & abide in that to which he is called—but how long? the Apostle has given us no limitation, no doubt then the precept with respect to many extends to the end of their days, but not so as to others, who are also to continue whilst the clearest Openings of providence and nature of things point that way; or until we have rational & higher evidence of the utillity & propriety of a Change, rather than to remain. This determination takes in a number of circumstances, which with respect to acceptance you have already got over and my sincere wish is that whensoever that period may arrive at which you may be disposed to decline your present publick service, that the evidence of duty in such declention, may be equally clear in it’s own nature & satisfactory to you, as was that which effected your acceptance.
The great points seem to lie in our being able to discern the divine destination & a will to submit thereto—the former of these is only known by a trait of natural circumstances rendering the call conspicuous, or at least so much so as to wear a preponderating aspect—when this is the case the latter ought to follow, and then man may be said to have obtained a moral certainty that he is in the place and business where he ought to be, where the great disposer of all things designed he should be, which also is the place of his greatest safety, and from which he should not easily venture to recede.

You will readily perceive Sir, that these thoughts point to a certain approaching period well known in our Federal Constitution—the error we may be liable to in too soon quitting our Station, and the part I wish you to take when that period shall arrive, if a tolerable degree of health & Strength is granted; wishing now to contribute my mite to your continuance lest I should have no capacity of doing it at the formal time nor entertaining any doubt of the repetion of the publick voice—which being the best proof of their approbation, will be no obscure hint of your further duty—and may that Auspicous providence which hath hitherto brightened your external Calls and succeeded your endeavours in the execution, not forsake you in that critical hour.
The few things being barely hinted above, are sufficient[l]y capable of amplification & may be solidly Argued from divers topics; nevertheless there is one certain plea I know but one of specious appearance, which hath upon judgment (as they thought) led many to a contrary practice—but looking upon it only as Specious, I shall not trouble you with it.
I am much pleased with the promising aspect of our publick affairs as expressed by your Excellency to both houses—most certainly the Supreme being hath been & yet appears to be on the Side of America, but a revealed religion & morals is the only permanent basis of sound policy the wisdom & happiness of our Country lies in a theoretical or doctrinal, and practical conformity to these; whereas relaxation & departure, according to the laws of the universe, must produce an opposite effect. much depends upon the leaders of any Country—may the Son of God to whom all power in heaven & on earth is given, direct our affairs into happy subserviency to the interest of his own kingdom, for the sake of which alone, at least principally, this world doth endure.
At this place we have nothing recent but that of the Western Expedition against the Indians—we have seen the Official accounts & heard some circumstances which they do not contain—Strictures are not needed from me, but I think we have failed in the more essential parts of the business, which on the whole I am as an individual Sorry for—viewing it as not a little tragical.
Some time March last as I best remember I wrote your Excellency

⟨a⟩ particular letter respecting a certain individual—formerly, being tender of ⟨mutilated⟩ I have beged you not to answer my private letters, yet you generally ⟨mutilated⟩ as also from the nature of this letter itself, I have been fully led to ⟨believ⟩e you never received it, or under some particular circumstance which prevented your remembrance—at present I mean no more by it than private Satisfaction, to assist your memory—the letter respected my youngest Son—I know it went safe to New York, but can say nothing farther.
The intelligence we had of the begun recovery of your health at leaving New York gave general Satisfaction, I hope it is increasing & that this cold Season may not be against you—when writing, I am obliged to stay my right hand with too fingers of the left, which together with a dizzy head, must be my appology for the various imperfections of this letter—whilst I have the honor to be Your Excellencys truly Affectionate And most humble Servant

John Armstrong

